
	
		I
		112th CONGRESS
		2d Session
		H. R. 5702
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  Diiodomethyl-p-tolylsulfone.
	
	
		1.Diiodomethyl-p-tolylsufone
			(a)In
			 generalHeading 9902.32.90 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 Diiodomethyl-p-tolylsulfone) is amended by striking the date
			 in the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
